Case 18-43569-mxm11 Doc 131 Filed 01/28/20                 Entered 01/28/20 14:42:25        Page 1 of 3



 Howard Marc Spector
 TBA # 00785023
 SPECTOR & COX, PLLC
 12770 Coit Road, Suite 1100
 Dallas, Texas 75251
 (214) 365-5377
 FAX: (214) 237-3380
 Hspector@spectorcox.com

 COUNSEL FOR THE DEBTOR

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 In re:                                               §
                                                      §
 HMSW CPA, P.L.L.C.                                   §           Case No. 18-43569
                                                      §
                                                      §           (Chapter 11)
                                                      §
                                                      §           Jointly Administered

              LIMITED OBJECTION TO CLAIM NO. 8 FILED BY DAN SIMMONS

 TO THE HONORABLE JUDGE MARK X. MULLIN
 UNITED STATES BANKRUPTCY JUDGE

            HMSW CPA, P.L.L.C., (the “Debtor”), as debtor in the above-captioned case, hereby

 objects (the “Objection”) under 11 U.S.C. §§ 102(1), 105(a), 501(a), 502(b) and 507 and Fed. R.

 Bankr. P. 3007 to Claim No. 8 (the “Claim”)1 filed by Dan Simmons (the “Creditor”). In

 support of this Objection, the Debtor respectfully represents as follows:

            1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

 matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409.

            2.       On September 10, 2018, the Debtor filed a petition for relief under Chapter 11 of

 Title 11 of the United States Code.


 1
     A copy of the Claim is attached as Exhibit 1.
Case 18-43569-mxm11 Doc 131 Filed 01/28/20                Entered 01/28/20 14:42:25       Page 2 of 3



        3.      This Court confirmed the First Amended Combined Joint Plan of Liquidation and

 Disclosure Statement (the “Plan”) by Order entered on August 29, 2019. This Objection is

 timely filed under the Plan.

        4.      The Claim arises out of litigation originating in the 141st Judicial District Court of

 Tarrant County, Texas which is currently on appeal before the 2nd Court of Appeals, State of

 Texas under Case No. 02-19-00241-CV (the “Litigation”).

        5.      The Debtor does not request that this Court retry any aspects of the Litigation at

 this time. However, the Debtor objects to final allowance of the Claim at this time, until the

 appeal(s) of the judgment rendered in the Litigation are resolved by a final order. At that time,

 the Court may allow or disallow the Claim consistent with the results of the Litigation.

        6.      The Debtor reserves the right to request estimation of the Claim in the event that

 the appellate courts reverse the judgment rendered in the Litigation and a final resolution of the

 Litigation would delay administration of this case.

        7.      The Debtor believes that final allowance or disallowance of the Claim should be

 abated pending the outcome of the Litigation.

        8.      No request for the relief sought herein has been previously made.

        WHEREFORE PREMISES CONSIDERED, the Debtor requests that this Court enter an

 order granting this Objection, and granting the Debtor all other relief as justice may require.

        Dated: January 28, 2020.

                                                       Respectfully submitted,

                                                 By:     /s/ Howard Marc Spector
                                                        Howard Marc Spector
                                                        TBA #00785023
Case 18-43569-mxm11 Doc 131 Filed 01/28/20              Entered 01/28/20 14:42:25        Page 3 of 3



                                                     SPECTOR & COX, PLLC
                                                     12770 Coit Road, Suite 1100
                                                     Dallas, Texas 75251
                                                     (214) 365-5377 / FAX: (214) 237-3380
                                                     EMAIL: hspector@spectorcox.com

                                                     ATTORNEY FOR DEBTOR



                                  CERTIFICATE OF SERVICE

          This is to certify that a copy of the foregoing pleading was served via electronic means to
 all parties who receive ECF notice in this case and via US first class mail, postage prepaid on the
 party listed below on January 28, 2020.

                                                     /s/ Howard Marc Spector
                                                   Howard Marc Spector

 Dan Simmons
 2331 Ascension Blvd.
 Arlington, TX 76006
